Citation Nr: 1132945	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION


The Veteran had active service from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO rating decision that, in pertinent part, denied a compensable rating for bilateral hearing loss.  

The Board observes that the October 2008 RO decision (noted above), also, in pertinent part, increased the rating for the Veteran's service-connected anxiety neurosis from noncompensable to 10 percent, effective August 14, 2008.  The Veteran filed a notice of disagreement addressing that issue in January 2009.  A December 2009 RO decision increased the rating for the Veteran's service-connected anxiety neurosis to 30 percent, effective August 14, 2008.  The RO issued a responsive statement of the case in December 2009.  In his December 2009 substantive appeal, the Veteran confined his appeal to the issue of entitlement to a compensable rating for bilateral hearing loss.  The record does not reflect that a timely substantive appeal has been submitted as to the issue of entitlement to an increase in a 30 percent rating for anxiety neurosis.  Thus, the Board does not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than auditory acuity Level I in the right ear and auditory acuity Level V in the left ear.  






CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule.  

In this case, in an August 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for a compensable rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  An August 2008 letter (noted above) also advised the Veteran of how disability evaluations are assigned and the type of evidence which impacts those determinations.  The case was last readjudicated in December 2009.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; and articles submitted by the Veteran.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran last underwent VA examination involving bilateral hearing loss in November 2009.  The record contains no indication that the Veteran's service-connected bilateral hearing loss has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; VA examination reports; and articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.  

VA treatment records dated from July 2008 to August 2008 show treatment for disorders including bilateral hearing loss.  

For example, an August 2008 VA audiological consultation report noted that the Veteran was seen for an initial audiological evaluation.  The Veteran reported that he had hearing difficulties, as well as intermittent bilateral tinnitus, for the past several years.  The examiner stated that the pure tone testing results indicated that the Veteran had hearing within normal limits through 2000 Hertz, with a moderate to moderately severe sensorineural hearing loss thereafter, in the his right ear, and hearing within normal limits through 2000 Hertz, with a severe sensorineural hearing loss thereafter, in his left ear.  The examiner stated that the Veteran's word recognition scores, using the Maryland CNC Test, were 100 percent in both ears.  The audiological evaluation results, as to pure tone thresholds, were referred to, but not reported at that time.  The Board notes, therefore, that the results of the August 2008 VA audiological consultation report were incomplete for VA purposes.  Specifically, the results of a pure tone audiometry test were not reported in the record as required by 38 C.F.R. § 4.85(a).  

A September 2008 VA audiological examination report indicated that pure tone thresholds in the Veteran's right ear were 10, 10, 40, and 65 decibels at 1000, 2000, 2000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 31 decibels and the speech recognition ability, using the Maryland CNC Test, was 92 percent.  Pure tone thresholds in the Veteran's left ear were 15, 30, 75, and 75 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 49 decibels and the speech recognition ability, using the Maryland CNC Test, was 76 percent.  The examiner indicated that pure tone testing revealed a stable mild sloping to moderately severe hearing loss above 2000 Hertz in the Veteran's right ear, and a stable mild precipitously sloping to severe hearing loss above 2000 Hertz in his left ear.  

The examiner reported that the Veteran demonstrated functional behavior during the speech discrimination testing, with the left ear greater than the right ear.  The examiner stated that following reinstruction and the use of monitored live voice testing with the right ear, the results were found to be stable with an August 2008 speech recognition score.  The examiner commented, however, that the Veteran's functional behavior continued to be displayed with his left ear and that the scores obtained did not agree with the pure tone average and therefore were not thought to accurately reflect PB max.  It was noted that the reliability of the testing, as to the Veteran's left ear, was judged to be poor.  The examiner indicated, as to a diagnosis, that the results were not to be used for rating purposes.  

Private and VA treatment records dated from September 2008 to September 2009 show treatment for multiple disorders, including bilateral hearing loss.  

For example, a September 2009 VA audiological consultation report noted that the Veteran was seen for a re-evaluation.  The Veteran indicated that he noticed increased difficulty with communicating.  It was noted that he complained of intermittent tinnitus in his left ear for many years.  The examiner indicated that pure tone testing revealed moderate to severe sensorineural hearing loss above 2000 Hertz in the Veteran's right ear, and severe sensorineural hearing loss above 2000 Hertz in his left ear.  The examiner reported that hearing in the Veteran's right ear was stable and that the Veteran suffered a decrease at 3000 to 8000 Hertz in his left ear hearing since the last evaluation.  The examiner stated that the Veteran's speech recognition ability, using the Maryland CNC Test, was 100 percent in his right ear and 80 percent in his left ear.  The audiological evaluation results, as to pure tone testing, were referred to, but not reported at that time.  The Board notes, therefore, that the results of the September 2009 VA audiological consultation report were incomplete for VA purposes.  Specifically, the results of a pure tone audiometry test were not reported in the record as required by 38 C.F.R. § 4.85(a).

The most recent November 2009 VA audiological examination report noted that pure tone thresholds in the Veteran's right ear were 10, 10, 50, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 33 decibels and the speech recognition ability, using the Maryland CNC Test, was 94 percent.  Pure tone thresholds in the Veteran's left ear were 15, 40, 85, and 85 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 56 decibels and the speech recognition ability, using the Maryland CNC Test, was 72 percent.  The diagnoses were hearing within normal limits at 500 to 2000 Hertz, followed by a moderate sensorineural hearing loss at 3000 to 4000 Hertz in the Veteran's right ear, and hearing within normal limits at 500 to 1500 Hertz, followed by a mild to severe hearing loss at 2000 to 4000 Hertz, in the Veteran's left ear.  Left ear tinnitus was also diagnosed at that time.  

The Board observes that the September 2008 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level III in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  The Board observes that the examiner, pursuant to the September 2008 VA audiological examination report, indicated that the reliability of the speech discrimination score for the Veteran's left ear was judged to be poor and that the results were not to be used for rating purposes.  The Board notes, however, that the testing results at the September 2008 VA audiological appear to be consistent, and actually slightly better, than the testing results shown at a subsequent November 2009 VA audiological examination.  In any event, the Board observes that the testing results only warrant a 0 percent (noncompensable) rating, and would not provide for a compensable rating in this matter.  

The most recent November 2009 audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level V in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, the results would also warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

As noted above, August 2008 and September 2009 VA audiological consultation reports both did not provide sufficient detail in the record for rating purposes in accordance with the criteria of 38 C.F.R. § 4.85.  The August 2008 VA audiological consultation report noted that that pure tone testing indicated that the Veteran had hearing within normal limits through 2000 Hertz, with a moderate to moderately severe sensorineural hearing loss thereafter, in the his right ear, and hearing within normal limits through 2000 Hertz, with a severe sensorineural hearing loss thereafter, in his left ear.  The examiner reported that the Veteran's word recognition scores, using the Maryland CNC Test, were 100 percent in both ears.  The September 2009 VA audiological consultation report indicated that pure tone testing revealed moderate to severe sensorineural hearing loss above 2000 Hertz in the Veteran's right ear, and severe sensorineural hearing loss above 2000 Hertz in his left ear.  The examiner stated that the Veteran's speech recognition ability, using the Maryland CNC Test, was 100 percent in his right ear and 80 percent in his left ear.  The Board notes that the audiological evaluation results reported at the September 2008 and November 2010 VA audiological examinations both show worse speech discrimination scores in the Veteran's left ear than those reported pursuant to the August 2008 and September 2009 VA audiological consultation reports.  Additionally, there is no indication that the findings pursuant to the August 2008 or September 2009 VA audiological consultation reports would warrant more than a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned 0 percent (noncompensable) rating.  

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect, however, that the Veteran's bilateral hearing loss, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned ratings), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


